DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 28-48, and Species (a) in the reply filed on 04/22/2022 is acknowledged.
Claims 2 and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 28-29, 31-32, 34-37 and 40 are objected to because of the following informalities:  
In reference to claim 1, it is suggested to (1) in line 2, after “unit cell” and before “including”, insert “of the multiple identical unit cells”; (2) in line 3 before “plate” insert “joined”; (3) in line 3, after “plate” and before “having”, insert “of the plurality of joined plates”; (4) in line 6 after “the” and before “rectangular”, delete “joined”; (5) in each of lines 9 and 11, after “one” and before “of”, insert “joined plate” and (6) in line 13, after “of” and before “rectangular”, insert “the”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 28, in line 2, after “wherein” and before “each”, insert “the”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claims 29, 31 and 35, in line 1, after “the” and before “unit”, insert “each”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 32, it is suggested to (1) in line 1, after “the” and before “unit”, insert “each” and (2) in line 2, after “first side” and before “with”, insert “of the second horizontal rectangular plate”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 34, it is suggested to (1) in line 1, after “the” and before “unit”, insert “each” and (2) in line 2, after “first side” and before “with”, insert “of the third horizontal rectangular plate”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 36, it is suggested to (1) in line 1, after “the” and before “unit”, insert “each” and (2) in line 2, after “first side” and before “with”, insert “of the fourth horizontal rectangular plate”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 37, in lines 1-2 amend “a plurality of unit cells” to “the multiple identical unit cells” and in each of lines 1 and 2 amend “the plurality of unit cells” to “the multiple identical unit cells”, in order to ensure consistency and proper antecedent basis in the claim language. Appropriate correction is required.
In reference to claim 40, in line 3, after “the” and before “unit”, insert “each”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 29, the limitation “the four first vertical rectangular plates” is recited in 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution “the four first vertical rectangular plates” will be interpreted as four vertical rectangular plates of the plurality of joined plates forming the first unit sub-cell. 
Regarding dependent claims 30-47, these claims do not remedy the deficiencies of parent claim 29 noted above, and are rejected for the same rationale.
In reference to claim 37, the limitation “the horizontal rectangular plate” is recited in lined 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger (US 2016/0325520).
In reference to claim 1, Berger teaches an assembled structure that comprises a plurality of unit cells ([0010]) (corresponding to a lattice structure comprising multiple identical unit cells). FIG. 16, provided below, depicts an assembled structure including a plurality of identical unit cells and a portioned of the structure is sliced to reveal cross-sections ([0052]). Each unit cell includes cell walls, joined to one another and cell edges ([0122]) (corresponding to each unit cell including a plurality of joined plates, each plate having an orientation characterized by a surface normal). 
	FIG. 16A, provided below, shows three subparts forming the assembled structure of FIG. 16 ([0053]; [0140]). The subparts are constructed from three non-closed cell layers, each of which are bonded to form a fully closed cell assembled structure ([0140]); FIG. 16A further shows each subpart includes a plurality of joined plates (corresponding to each unit cell including a plurality of joined plates, each plate having an orientation characterized by a surface normal). The non-closed cell layers forming the subparts include rectangular plates, triangular plates and trapezoidal plates (FIG. 16A) (corresponding to some of the plurality of plates are rectangular plates, some of the plates are triangular plates, and some of the plurality of plates are trapezoidal plates, any two of the joined rectangular plates have corresponding surface normal perpendicular to each other, at least two edges of each one of the triangular 
    PNG
    media_image1.png
    586
    651
    media_image1.png
    Greyscale
plates are joined to one of a surface or an edge of one of the plurality of joined plates, at least three edges of each one of the trapezoidal plates are joined to one of a surface or an edge of one of the plurality of joined plates, any one of a plurality of surface normal for the triangular plates and the trapezoidal plates is nonparallel to any one of a plurality of surface 
    PNG
    media_image2.png
    506
    1242
    media_image2.png
    Greyscale
normal of rectangular plates).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-31 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Berger.
In reference to claim 28, Berger teaches the limitations of claim 1, as discussed above. FIG. 16, provided below, teaches the assembled structure including multiple copies of the unit cells stacked upon each other, each unit cell comprising cell walls ([0122]). FIG. 16A, provided above, shows three subparts forming the assembled structure of FIG. 16 ([0053]; [0140]). The subparts are constructed from three non-closed cell layers, each of which are bonded to form a fully closed cell assembled structure ([0140]); FIG. 16A further shows each subpart includes a plurality of joined plates (corresponding to the plurality of joined plates is a first plurality of joined plates forming a first unit sub-cell, wherein each unit cell further comprises a second plurality of joined forming a second unit sub-cell).
Berger further teaches in FIG. 16A the middle subpart includes a plurality of rectangular walls, triangular walls and trapezoidal walls (FIG. 16A), when divided into three sub-components the first subpart is an upper subpart above the middle subpart and edges of the middle subpart are located at a bottom side of the upper subpart before being attached to the third lower subpart (corresponding to the first unit sub-cell is located at either above or below the second unit sub-cell; and wherein non-joined edges of the second unit sub-cell are configured to be located at a top or a bottom side of the second sub-cell). 
	Berger does not explicitly teach the second unit sub-cell comprises the presently claimed rectangular prism and triangular pyramids. However, Berger teaches in order to create an assembled structure that is comprised fully of closed unit cells, it is necessary for the assembled structure to be created in parts that avoid the enclosing of unwanted material or to remove this material ([0140]). Further, FIG. 17C, provided below, depicts a cross-sectional view of a top surface of the unit cell when a third of the unit cell has been cut away.
	In light of the motivation of Berger to form the assembled structure in parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to form the assembled structure in multiple parts forming a first unit sub-cell and second unit sub-cell, wherein the second unit sub-cell includes the cross-sectional view of the unit cell in FIG. 17C, in order to avoid enclosing of unwanted material or to remove this material from the assembled structure. 
When the cross-section shown in FIG. 17C makes up a plurality of unit cells forming the middle subpart shown in FIG. 16A, it is clear that the unit sub-cell comprises a rectangular prism having side walls comprising four vertical rectangular plates having a same size and shape, the second rectangular prism comprising internal and external surfaces, eight side triangular plates having a same size and shape, joined to a center portion of the second vertical rectangular plates forming four triangular pyramids for each plate, wherein each of the triangular pyramids comprises two of the eight side triangular plates joined to each other, and joined each pone of the internal surfaces of the second vertical rectangular plates; eight trapezoidal plates having a same size and shape forming four triangular prisms, wherein each two of the eight trapezoidal plates are joined to form sides of a triangular prism, each triangular prism adjacent to the corresponding triangular pyramid for each plate (corresponding to the second unit sub-cell comprises: a rectangular prism having side walls comprising four vertical rectangular plates having a same size and shape, the second rectangular prism comprising internal and external surfaces, eight side triangular plates having a same size and shape, joined to a center portion of the second vertical rectangular plates forming four triangular pyramids for each plate, wherein each of the triangular pyramids comprises two of the eight side triangular plates joined to each other, and joined each pone of the internal surfaces of the second vertical rectangular plates; eight 
    PNG
    media_image3.png
    344
    342
    media_image3.png
    Greyscale
trapezoidal plates having a same size and shape forming four triangular prisms, wherein each two of the eight trapezoidal plates are joined to form sides of a triangular prism, each triangular prism adjacent to the corresponding triangular pyramid for each plate).
In reference to claims 29, Berger teaches the limitations of claim 28, as discussed above. Berger  further teaches the assembled structure is a sandwich panel with the unit cells as the core material sandwiched between horizontal rectangular plates ([0137]; FIG. 12) (corresponding to the unit cell further comprises a first horizontal rectangular plate having a first and a second side, the first horizontal rectangular plate located above the four first vertical rectangular plates, the first horizontal rectangular plate being joined at the first side with the first vertical rectangular plates at edged of the first vertical rectangular plates).
In reference to claim 30, Berger teaches the limitations of claim 29, as discussed above. Berger further shows in FIG. 12 the top pate covers the entire top surface of the core of unit cells, therefore it is clear that the inner side of the top horizontal rectangular plate is joined with every edge at a top side of the core (corresponding to the first horizontal rectangular plate is joined at the first side with every edge at a top side of the first unit sub-cell).
In reference to claim 31, Berger teaches the limitations of claim 30, as discussed above. Berger teaches the top subpart includes a plurality of cells adjacent one another (FIG. 16A) (corresponding to the unit cell further comprises an additional first unit sub-cell being identical to the first unit sub-cell). Berger further teaches the top face plate includes a right side and a left side, wherein the entire top surface of the unit cell core is covered (FIG. 12) (corresponding to the additional first unit sub-cell joined at every edge at a top side of the additional of the of the additional first unit sub-cell with the second side of the first horizontal rectangular plate).
In reference to claim 48, Berger teaches the limitations of claim 28, as discussed above. Berger further teaches cell walls may have one or more holes ([0010]) (corresponding to at least some of the first or the second plurality of joined plates includes cavities).
Allowable Subject Matter
Claims 32-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The “closest” prior art to the limitations of claim 32 is Berger, which teaches the limitations of claims 1 and 28-31, as discussed above.
	However, Berger does not teach or suggest the sandwich structure in which each unit cell further comprises a second horizontal rectangular plate joined at a first side of the second horizontal rectangular plate with every edge at a bottom side of the additional first unit sub-cell, as presently claimed. 
Conclusion
The prior art made of record and not relied upon, namely, 3D plate‐lattices: an emerging class of low‐density metamaterial exhibiting optimal isotropic stiffness, is considered pertinent to Applicant's disclosure. However, the rejections using this reference would be cumulative to the rejections of record set forth above
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784